                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
JOHN DOE,                            )
                                     )
      Plaintiff                      )
                                     )
v.                                   ) Civil Action 20-30024
                                     )
                                     )
WILLIAMS COLLEGE,                    )
                                     )
      Defendant.                     )
                                     )
____________________________________)


     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF HIS UNOPPOSED
                MOTION TO PROCEED UNDER A PSEUDONYM

       Plaintiff John Doe (“Doe,” a pseudonym) hereby requests permission to proceed under

pseudonym in the instant case.

                                   STATEMENT OF FACTS

       At all times relevant to this case, plaintiff John Doe was a student at Williams College

(“Williams”). (¶ 111.) In November 2016, Doe and a fellow student, Sally Smith (“Smith,” also a

pseudonym), went on a date, during which they kissed and touched each other. (¶ 13.) Smith

revealed to Doe during their date that due to religious restrictions she had never previously

kissed a boy. (¶¶ 2, 14.) A few days after the date, Smith contacted Doe in text messages telling

him that their date was “amazing,” that she felt “liberated” and “happy” following their

encounter, and that she had not felt so happy since coming to college. (¶ 17.) Doe did not

respond to her message for several days; when he did, he told her that he was “going to be super

busy until the end of the semester.” (¶ 18.)


1
 Unless otherwise indicated, paragraph references herein are to the Complaint filed in this
action.
       In January 2017, Smith again reached out to Doe and asked to speak. (¶ 19.) They

mutually agreed to meet in his room. (¶ 19.) Smith accused Doe of disrespecting her religious

values by not pursuing a relationship with her after their encounter. (¶¶ 19-20.) Doe apologized

but explained that he was not emotionally available and did not want her to wait in the hope of a

relationship. (¶ 20.) After spending more time together, Doe and Smith again kissed and touched

each other. (¶¶ 21-22.) Smith consented, specifically and verbally, to everything that they did

together. (¶¶ 21-22.)

       In April 2017, Smith falsely alleged to Williams that Doe had kissed her and touched her

without her consent both in November and in February. (¶ 26.) Williams retained an outside

investigator to look into these allegations pursuant to its established “Process” for adjudicating

complaints of sexual misconduct. (¶¶ 27-29, 44.) Although federal regulations and state law

required an adjudication process that was “prompt and equitable,” 34 C.F.R. § 106.8(b);

“prompt, fair, and impartial,” 34 C.F.R. § 668.46(k)(2)(i); “transparent to the accuser and

accused,” 34 C.F.R. § 668.46(k)(3)(i)(B)(1); and “conducted with basic fairness,” Schaer v.

Brandeis University, 432 Mass. 474, 481 (2000), Williams hid information from Doe and applied

its policies unequally in favor of Smith’s allegations. (See generally ¶¶ 45, 50, 57-58, 61, 63-71,

75.) Williams concealed the identities and statements of witnesses, and forbade Doe from

investigating on his own. (¶¶ 48-50, 56-58.) It withheld evidence favorable to Doe from the fact-

finders while permitting them to consider evidence submitted by Smith. (¶¶ 65-71.) Ultimately, a

Williams hearing panel considered the matter without ever meeting with Doe, Smith, or any

witnesses, based on a written record that contained no information about demeanor or credibility.

(¶¶ 74, 84-85.) The hearing panel found that Doe “may not have intended to engage in

nonconsensual sexual conduct” but that he “did, in fact, do so.” (¶ 97.) The panel’s written
decision made clear that the panelists misunderstood the evidence and Williams’s policies. (¶¶

87-100.) Nonetheless, Doe was suspended from Williams for one semester, and his educational

record reflects that he was found responsible for nonconsensual sexual contact. (¶¶ 105, 110.)

       The suspension and the finding of sexual misconduct have damaged Doe’s reputation and

will have life-long impacts on him personally and professionally. Without appropriate redress

from the Court, Doe will be required to disclose this unfair and unwarranted disciplinary

outcome – thereby essentially branding himself as a sex offender – to future academic

institutions and employers. Litigating under his true name would broadcast Doe’s identity and

the allegations against him publicly. Doe seeks relief from the Court to undo the harms Williams

has caused, and he should be allowed to do so under a pseudonym so as not to occasion the very

harm he is trying to undo.

                                           ARGUMENT

       Neither the Supreme Court nor the First Circuit has set forth a test to determine when a

plaintiff may overcome the presumption of openness in judicial proceedings and proceed under

pseudonym, but the balancing tests used by other circuits elucidate a number of factors to be

considered in making the determination. Courts have made clear that the factors they enunciate

are not exhaustive, and in the words of the Eleventh Circuit, “[a] judge, therefore, should

carefully review all the circumstances of a given case and then decide whether the customary

practice of disclosing the plaintiff's identity should yield to the plaintiff's privacy concerns.”

Doe v. Frank, 951 F.2d 320, 323 (11th Cir. 1992).

       In Sealed Plaintiff v. Sealed Defendant #1, 537 F. 3d 185 (2d Cir. 2008), the Second

Circuit explained that the decision as to whether a plaintiff may proceed pseudonymously

requires a balancing of the plaintiff’s interest in anonymity with the public interest in disclosure,
and any prejudice to the defendant. Id. at 189; see also Doe v. Bell Atl. Bus. Sys. Servs., Inc., 162

F.R.D. 418, 420 (D. Mass. 1995) (“The analysis is as follows: 1) there is a presumption in favor

of disclosure; 2) a party may rebut the presumption by showing that a need for confidentiality

exists; 3) the court must balance the need for confidentiality against the public interest in

disclosure.”). The Ninth Circuit has held that the circumstances in which pseudonymous

litigation is appropriate include: “(1) when identification creates a risk of retaliatory physical or

mental harm, . . . ; (2) when anonymity is necessary ‘to preserve privacy in a matter of sensitive

and highly personal nature,’ . . . ; and (3) when the anonymous party is ‘compelled to admit [his

or her] intention to engage in illegal conduct, thereby risking criminal prosecution’ . . . .” Does I

thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1068 (9th Cir. 2000) (internal citations

omitted).2 The various factors considered by courts in assessing whether to allow plaintiffs to

proceed under pseudonym, discussed below, demonstrate the necessity of a pseudonym in this

case.



2
  Similarly, the Third Circuit has endorsed a test of nine non-exhaustive factors in addressing the
balance between the presumption of public access to the courts and the need for confidentiality
in specific cases. See Doe v. Megless, 654 F.3d 404, 410 (3d Cir. 2011). In the Third Circuit, six
factors may weigh in favor of anonymity: “(1) the extent to which the identity of the litigant has
been kept confidential; (2) the bases upon which disclosure is feared or sought to be avoided, and
the substantiality of these bases; (3) the magnitude of the public interest in maintaining the
confidentiality of the litigant's identity; (4) whether, because of the purely legal nature of the
issues presented or otherwise, there is an atypically weak public interest in knowing the litigant's
identities; (5) the undesirability of an outcome adverse to the pseudonymous party and
attributable to his refusal to pursue the case at the price of being publicly identified; and (6)
whether the party seeking to sue pseudonymously has illegitimate ulterior motives.” Megless,
654 F.3d at 409, quoting Doe v. Provident Life and Acc. Ins. Co., 176 F.R.D. 464, 467-68 (E.D.
Pa. 1997). Meanwhile, three other factors may weigh in favor of disclosure: “(1) the universal
level of public interest in access to the identities of litigants; (2) whether, because of the subject
matter of this litigation, the status of the litigant as a public figure, or otherwise, there is a
particularly strong interest in knowing the litigant's identities, beyond the public's interest which
is normally obtained; and (3) whether the opposition to pseudonym by counsel, the public, or the
press is illegitimately motivated.” Megless, 654 F.3d at 409, quoting Provident Life, 176 F.R.D.
at 467-68.
   1. This Litigation Involves Highly Sensitive Matters.

       One factor considered by various courts is “whether the litigation involves matters that

are ‘highly sensitive and [of a] personal nature.’” Sealed Plaintiff v. Sealed Defendant #1, 537

F.3d. at 190. This case deals with one of the most highly sensitive and personal topics litigation

can address – the sexual conduct of two people. See Doe v. Purdue University, No. 2:17-CV-33-

JTM-PRC, 2017 WL 2350290, at *2 (N.D. Ind. May 31, 2017) (“[T]his litigation requires the

disclosure of ‘information of the utmost intimacy,’ as demonstrated by the details set out in the

Complaint, including information regarding Plaintiff's and Jane Doe’s sexual relationship, Jane

Doe’s allegations of sexual misconduct, and the details of the University’s findings.”); Doe v.

University of St. Thomas, No. 16-CV-1127-ADM-KMM, 2016 WL 9307609, at *2 (D. Minn.

May 25, 2016) (unpublished) (“The complaint and its supporting documents describe very

private sexual acts, whether consensual or not, between two young college students, and it is

difficult to imagine any resolution of this case without further exploration of truly intimate

matters. Numerous courts, considering similar cases, have allowed plaintiffs to proceed

pseudonymously in large part because of the very intimate nature of the claims at issue.”); See

also Doe v. Cabrera, 307 F.R.D. 1, 5 (D.D.C. 2014) (“Courts generally allow a plaintiff to

litigate under a pseudonym in cases containing allegations of sexual assault because they concern

highly sensitive and personal subjects”); EW v. New York Blood Ctr., 213 F.R.D. 108, 111

(E.D.N.Y. 2003) (“[M]any courts have held that, in lawsuits centering around sexual activity and

behavior, a plaintiff is entitled to proceed under a pseudonym where revealing the plaintiff's

name subjects him or her to the risk of public disapproval, harassment, or bodily harm.”).
    2. Identification Poses Risks to Doe and Smith.

       Another factor is “whether identification poses a risk of retaliatory physical or mental

harm to the ... party [seeking to proceed anonymously] or even more critically, to innocent non-

parties.” Sealed Plaintiff, 537 F.3d at 190. If Doe is identified, he risks retaliatory physical and

mental harm from those who may believe Smith’s allegations. Recent publicized cases at

Columbia University3 and Wofford College,4 among others, demonstrate the virulence towards

college men accused of sexual misconduct when they are publicly identified, even where the

school finds them not to have committed such assault, and if Doe’s identity is disclosed he is

likely to be the target of similar threats, harassment, and intimidation (both on the internet and

possibly in person) as were those men. See Doe v. Trustees of Dartmouth College, No. 18-CV-

00040-LM, Opinion No. 2018 DNH 088 (D.N.H. May 2, 2018), at 14 (“Plaintiff has a reasonable

fear that, whatever the outcome of the action, public identification will subject him to severe

reputational harm and harassment, and will defeat the very purpose of this litigation.”).

       Moreover, identifying Doe poses a risk that Smith will also be identified. Williams

College is a relatively small community, and Smith is or was recently a student at Williams.

Were Doe to be identified, it seems likely that students who know either Doe or Smith might

identify her, and her involvement in this case and in sexual interactions with Doe could then

become public, potentially causing her unwarranted embarrassment. Concealing Doe’s identity

will greatly reduce the chance that Smith will be identified. See Doe v. Colgate University, No.



3
  See Kate Taylor, “Columbia Settles With Student Cast as a Rapist in Mattress Art Project,”
N.Y. TIMES (July 14, 2017), available at
https://www.nytimes.com/2017/07/14/nyregion/columbia-settles-with-student-cast-as-a-rapist-in-
mattress-art-project.html.
4
  See Jenni Fink, “Students Cleared of Rape Sue College, Claim They Were Sexually Harassed
By Allegations,” NEWSWEEK (May 9, 2019), available at https://www.newsweek.com/students-
cleared-rape-sue-college-claim-sexually-harassed-1420978.
515CV1069LEKDEP, 2016 WL 1448829, at *2 (N.D.N.Y. Apr. 12, 2016) (“[T]he Court finds

that protecting the anonymity of sexual assault victims and those accused of committing sexual

assault can be an important safeguard to ensure that the due process rights of all parties are

protected.”); Doe v. Trustees of Dartmouth College, supra at 14-15.

   3. Identification Would Incur the Very Injury Doe Litigates Against.

       A third factor is “whether identification presents other harms and the likely severity of

those harms, . . . including whether ‘the injury litigated against would be incurred as a result of

the disclosure of the plaintiff’s identity.’” Sealed Plaintiff, 537 F.3d at 190. Doe challenges

Williams’ unlawful determination that he had nonconsensual sexual contact with Smith. A

significant harm that flows from Williams’ illegal actions is the association of Doe’s name as a

perpetrator of sexual misconduct, and the attendant educational and employment losses that will

follow from being identified as engaging in nonconsensual sexual activity. Were Doe to be

identified in this litigation, he would suffer the harm of having Smith’s accusations against him

become public knowledge. Even if Doe prevails on his claims, and the Court determines that

Williams improperly handled the case against him, leading to erroneous decisions, Doe’s name

will nonetheless be forever linked with allegations of sexual misconduct if the process of

litigating this case reveals his name publicly. Because that is precisely one of the harms Doe

seeks to challenge in this suit, disclosing his name is not appropriate. See, e.g., Doe v. Trustees of

Dartmouth College, supra at 13-14 (noting that using plaintiff’s true name in litigation “will

connect plaintiff’s name to Dartmouth’s findings and sanction forever, whether or not he is

successful in this litigation”); Doe v. Purdue University, No. 2:17-CV-33-JTM-PRC at *3 (“If

Plaintiff's identity is revealed, Plaintiff would suffer the very harm to his reputation that he seeks

to remedy by bringing this lawsuit; in other words, if Plaintiff is successful in proving that the
charges of sexual misconduct against him were unfounded and that Defendants' procedures

violated his due process rights, the revelation of Plaintiff's identity ‘would further exacerbate the

emotional and reputational injuries he alleges.’”) (internal citation omitted). See also Doe v.

Cabrera, 307 F.R.D. at 6-7 (“[C]ompelling the plaintiff to identify her name on every court

filing would make the plaintiff's name indefinitely available to the public. Having the plaintiff’s

name in the public domain, especially in the Internet age, could subject the plaintiff to future

unnecessary interrogation, criticism, or psychological trauma, as a result of bringing this case. . .

. Although the Court appreciates the public benefits of the Internet, it has the unfortunate

drawback of providing an avenue for harassing people as well.”) (internal citation omitted).

   4. Anonymity is Appropriate Because Doe Challenges Private Rather Than Government
      Action.

       A fourth factor that weighs in Doe’s favor is “whether the suit is challenging the actions

of the government or that of private parties.” Sealed Plaintiff, 537 F.3d at 190. As courts in other

circuits have noted, when a plaintiff challenges the government there is more of a public interest

in having a public proceeding. See M.M. v. Zavaras, 139 F.3d 798, 803 (10th Cir. 1998)

(“Plaintiff’s claim to relief clearly involves the use of public funds, and the public certainly has a

valid interest in knowing how state revenues are spent.”); Doe v. Greiner, 662 F. Supp. 2d 355,

361 (S.D.N.Y. 2009) (“Petitioner challenges the actions of the prosecutor and the state court

system, as well as the performance of his appointed counsel. There is a strong interest in airing

and resolving these issues in public proceedings, as recognized by the fifth factor named in

Sealed Plaintiff”). Here, no governmental entity is a party.

   5. The Defendant is Not Prejudiced by Allowing Doe To Proceed Pseudonymously.

       Another factor courts have identified is “whether the defendant is prejudiced by allowing

the plaintiff to press his claims anonymously, whether the nature of that prejudice (if any) differs
at any particular stage of the litigation, and whether any prejudice can be mitigated by the district

court.” Sealed Plaintiff, 537 F.3d at 190. See also Does I thru XXIII v. Advanced Textile Corp.,

214 F.3d 1058, 1068 (9th Cir. 2000) (“The court must also determine the precise prejudice at

each stage of the proceedings to the opposing party, and whether proceedings may be structured

so as to mitigate that prejudice.”). There is no prejudice to Williams if Doe proceeds

pseudonymously. Williams knows Doe’s and Smith’s identities, and allowing Doe to proceed

under a pseudonym will not inhibit Williams’ ability to investigate or defend against the claims

or to conduct discovery in this case. Doe v. Cabrera, 307 F.R.D. at 8 (“Courts generally find

little to no risk of unfairness to an accused defendant in sexual assault cases where discovery

does not appear to be inhibited by the plaintiff’s desire to proceed anonymously.”); EW v. New

York Blood Ctr., 213 F.R.D. at 112 (“[D]efendant has not identified any prejudice to its ability to

conduct discovery or try the matter if [the] plaintiff were to proceed under a pseudonym”).

       Furthermore, this is not a case where Doe is protecting his own private information but

disclosing that of the defendant. The case revolves around Williams’ policies and practices, and

their implementation of those policies and practices in Doe’s case. There is nothing private about

disclosure of those policies, which are all publicly available, and how Williams has implemented

them. Contrast Anonymous v. Simon, No. 13 CIV. 2927 RWS, 2014 WL 819122, at *2

(S.D.N.Y. Mar. 3, 2014) (finding prejudice to the defendant where plaintiff alleged she

contracted a sexually transmitted infection from him and named him but attempted to keep her

own identity anonymous); Cf. Doe v. University of Connecticut, No. 3:09 CV 1071 JGM, 2013

WL 4504299, at *28 (D. Conn. Aug. 22, 2013) (allowing plaintiff to proceed under pseudonym

even though defendant university was named, but where individual alleged to have committed

illegal acts was also given a pseudonym).
    6. Doe’s Name Has Thus Far Been Kept Confidential.

        Another consideration is “whether the plaintiff’s identity has thus far been kept

confidential.” Sealed Plaintiff, 537 F.3d at 190. See also Doe v. Megless, 654 F.3d 404, 410 (3d

Cir. 2011) (same); Doe v. Standard Ins. Co., No. 1:15-CV-00105-GZS, 2015 WL 5778566, at *3

(D. Me. Oct. 2, 2015) (“The factors which support the use of pseudonymous litigation are as

follows: (1) the extent to which the identity of the litigant has been kept confidential . . . .”).

To date Doe’s identity has been kept entirely confidential. The disciplinary proceedings at

Williams were kept confidential; upon information and belief, Doe’s identity was known only to

those who participated in the proceedings (and to a subset of the Williams community to whom

Smith spread her allegations without his consent). Doe certainly has not publicized his identity or

invited any publicity about the matter. This factor strongly favors allowing him to proceed by

pseudonym. Compare Doe v. Purdue University, No. 2:17-CV-33-JTM-PRC, at *3 (finding the

name of plaintiff who was challenging school disciplinary proceeding had thus far been kept

confidential) with Klein v. City of New York, No. 10 CIV. 9568 LAK JLC, 2011 WL 3370402, at

*1 (S.D.N.Y. Aug. 3, 2011) (denying motion to proceed under pseudonym where litigant’s name

had already been used in pleadings) and Doe v. Shakur, 164 F.R.D. 359, 362 (S.D.N.Y. 1996)

(denying motion to proceed under pseudonym in a civil case for sexual assault, noting “plaintiff

has conceded that the press has known her name for some time. Indeed, plaintiff makes it clear

that the press has been aware of both her residence and her place of employment. Hence, her

identity is not unknown.”).

    7. The Public’s Interest in This Case is Not Furthered by Disclosure of Doe’s Name.

        Courts also considers “whether the public’s interest in the litigation is furthered by

requiring the plaintiff to disclose his identity.” Sealed Plaintiff, 537 F.3d at 190. See also Doe v.
Megless, 654 F.3d 404, 409 (3d Cir. 2011) (considering “the magnitude of the public interest in

maintaining the confidentiality of the litigant's identity.”). In this case the public’s interest in the

litigation will not be furthered by disclosure of Doe’s identity. The lawsuit raises questions of

law about whether the manner in which Williams handles cases alleging sexual misconduct is

fair or lawful. The identity of the specific plaintiff here is not relevant to public assessment of

those issues.

    8. There is No Other Method to Protect Doe’s Confidentiality.

        Finally, the court should consider “whether there are any alternative mechanisms for

protecting the confidentiality of the plaintiff.” Sealed Plaintiff, 537 F.3d at 190. There is no way

to protect Doe’s confidentiality, and prevent him from incurring the harm of being labeled as

someone accused of sexual assault, other than to allow him to proceed under a pseudonym. See

Doe v. Purdue University, No. 2:17-CV-33-JTM-PRC at *4 (finding no other way to protect the

identity of a suspended student suing his school). Unlike cases where there are specific facts that

a plaintiff wants to keep confidential, and which thus can be addressed through limited sealing of

documents, the fact that must be kept confidential in order to protect Doe is his identity. Contrast

Anonymous v. Medco Health Solutions, Inc., 588 F. App’x 34, 35 (2d Cir. 2014) (Rejecting the

plaintiff’s claim that identifying him in the litigation would disclose his personal health

information to the public, because the sensitive health information could be redacted as it arose

in pleadings).

        In numerous recent cases, the district courts in the First Circuit have allowed plaintiffs

alleging improper discipline by their colleges and universities to proceed under pseudonym. See,

e.g., Doe v. Trustees of Boston College, No. 19-cv-11626 at Docket No. 34 (D. Mass. Aug. 20,

2019); Doe v. Clark University, No. 19-cv-40050 at Docket No. 28 (D. Mass. Aug. 13, 2019);
Doe v. Trustees of Dartmouth College, No. 19-cv-13 (D.N.H. Jan. 9, 2019); Doe v. Trustees of

Dartmouth College, No. 18-cv-00040-LM, Opinion No. 2018 DNH 088 (D.N.H. May 2, 2018);

Doe v. Harvard University, No. 18-cv-12150 at Docket No. 8 (D. Mass. Nov. 7, 2018); Smith v.

Brown University, No. 18-cv-126 at Docket No. 13 (D.R.I. Apr. 27, 2018); Doe v. University of

Massachusetts-Amherst, No. 3:17-cv-30145 at Docket No. 15 (D. Mass. Oct. 18, 2017); Doe v.

Williams College, No. 3:16-cv-11740 at Docket No. 10 (D. Mass. Nov. 29, 2016); Doe v. Brown

University, No. 1:16-cv-00017 (D. R.I. March 23, 2016); Doe v. Clark University, No. 4:15-cv-

40113 at Docket No. 21 (D. Mass. Feb. 3, 2016); Doe v. Western New England University, No.

3:15-cv-30192 at Docket No. 37 (D. Mass. Feb. 2, 2016); Doe v. Amherst College, No. 3:15-cv-

30097 at Docket No. 16 (D. Mass. June 30, 2015); Doe v. Boston College, No. 1:15-cv-10790 at

Docket No. 17 (D. Mass. June 22, 2015); Doe v. Brandeis University, No. 1:15-cv-11557 at

Docket No. 28 (D. Mass. June 17, 2015); Doe v. Brown University, No. 1:15-cv-00239 at Docket

No. 3 (D. R.I. June 15, 2015); Doe v. Brown University, No. 1:15-cv-00144 at Docket No. 4 (D.

R.I. April 17, 2015); Doe v. University of Massachusetts-Amherst, No. 3:14-cv-30143 at Docket

No. 30 (D. Mass. March 30, 2015); Doe v. Williams College, No. 1:13-cv-11740 at Docket No.

12 (D. Mass. September 5, 2013). Cf. Doe v. Saint Anselm College, No. 1:15-cv-00455 at Docket

No. 11 (D. N.H. Dec. 11, 2015) (granting protective order and sua sponte sealing the Complaint

and Motion for Protective Order). See also Doe v. Colgate University, No. 515CV1069LEKDEP,

at *3 (“[T]he Court takes note that courts across the country have allowed plaintiffs alleging

similar claims against colleges and universities stemming from investigations of sexual assault to

proceed anonymously.”).
       Like these students, Doe has demonstrated the serious harm that will befall him if he is

required to litigate this case under his own name. Doe has further demonstrated that Williams

will not be prejudiced by his use of a pseudonym.

                                         CONCLUSION

       For the foregoing reasons, Doe respectfully requests that this Court grant his Motion to

Proceed Under Pseudonym and order that all documents filed in this matter refer to him only as

“John Doe,” and grant such other and further relief as may be just and equitable. Doe requests

oral argument in the event that the Court deems it helpful to the consideration of this Motion.



Date: February 18, 2020

                                             Respectfully submitted,


                                             /s/David A. Russcol__________________
                                             Ruth O’Meara-Costello (BBO No. 667566)
                                             David A. Russcol (BBO No. 670768)
                                             ZALKIND DUNCAN & BERNSTEIN LLP
                                             65a Atlantic Avenue
                                             Boston, MA 02110
                                             (617) 742-6020 (telephone)
                                             (617) 742-3269 (fax)
                                             rcostello@zalkindlaw.com
                                             drusscol@zalkindlaw.com
                                             Attorneys for Plaintiff John Doe



                                CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document has been served on all counsel of record
through the ECF system on the above date. In addition, I have caused copies of the foregoing
document to be served on Daryl Lapp, Esq., on behalf of the Defendant, by email and U.S. mail
on the above date.


                                             /s/David A. Russcol_________________________
